Exhibit 10.52

 



V2IP INC

ASSIGNMENT OF DEBT AGREEMENT

 

THIS ASSIGNMENT OF DEBT AGREEMENT DATED May 13, 2016

 

BY AND AMONG:

 

V2IP Inc, a corporation organized under the laws of Delaware, with an office
located at 245 Main St, Suite 390, White Plains, NY 10601 (the “ASSIGNEE”);

 

Direct Capital Group, (the “ASSIGNOR”). 1155 Camino Del Mar, Del Mar, CA, 92014

 

AND:

Simlatus Corporation, a corporation organized under the laws of Nevada, USA,
with an office located at: 175 Joerschke Drive, Suite A, Grass Valley, CA, 95945
(the “DEBTOR”).

 

WHEREAS:

A.          The Assignor is currently the beneficial owner of $320,035.00 of
debt as of April 12, 2016) of the Debtor (the “Debt”), evidenced by a note held
by Assignor (the “Note”), a copy of which is attached hereto as Exhibit A.

 

B.          The Assignor wishes to sell, grant, assign, and transfer $20,000.00
of the Debt (the “Assigned Debt”) to Assignee, and Assignee wishes to purchase
the Assigned Debt upon the terms and conditions set forth in this agreement (the
“Agreement”).

 

NOW, THEREFORE, THIS AGREEMENT WITNESSES that in consideration of the premises
and the mutual promises, covenants, conditions, representations and warranties
hereinafter contained, the parties to this agreement (the “Parties”), intending
to be legally bound, agree as follows:

 

1.             Sale and Transfer of the Assigned Debt. Upon the execution of
this Agreement (the “Closing”) and subject to the terms and conditions of this
Agreement, the Assignor shall sell, grant, assign, convey and deliver to the
Assignee, and the Assignee shall purchase and accept from the Assignor, the
Assigned Debt, including all right and obligations thereunder, for the purchase
price specified in Section 2 below. The Assigned Debt shall be subject to the
terms of the Note, except such terms that are amended by this Agreement. Payment
for the debt shall be received by the assignor from the assignee by wire
transfer of immediately available funds in an amount as set forth in this
agreement, upon assignee’s confirmation of the clearance of the converted shares
in DTC.

 

2.             Purchase Price. In exchange for the Debt, the Assignee shall pay
$20,000.00 cash to the Assignor by wire transfer.

 

3.             Delivery of Note. At the Closing, the Assignor shall deliver to
the Assignee one or more notes representing the Assigned Debt.

 



 1 

 

 

4.             Representations, Warranties And Covenants Of The Assignor

 

4.1          The Assignor represents, warrants and covenants to the Assignee
that:

 

(a)          Authority. The Assignor has all necessary power and authority to
execute, deliver and perform this Agreement and to consummate the transactions
provided for herein. This Agreement has been duly authorized, executed and
delivered by the Assignor and constitutes a valid and binding obligation of the
Assignor enforceable in accordance with its terms. The execution, delivery and
performance of this Agreement by the Assignor does not and will not violate any
provision of any law, regulation or order, or conflict with or result in the
breach of, or constitute a default under, any material agreement or instrument
to which the Sellers are a party or by which the Sellers may be bound or
affected.

 

(b)          Title. The Assignor has good and marketable title to the
Convertible Debt free and clear of all liens and encumbrances, and has the
ability to freely transfer the Assigned Debt.

 

(c)          Non-Affiliate Status. The Assignor is not now nor has ever been an
affiliate of the Company or its predecessor(s); as such term is defined in the
Securities Act of 1933, as amended (the “Securities Act”).

 

(d)          Duly Endorsed. Assignor hereby represents and warrants to the
Assignee that certificates representing the Assigned Debt will be duly endorsed
upon their transfer to the Assignee.

 

(e)          No Prepayment. The Assigned Debt has not been prepaid in full or in
part, and the full amount of the Assigned Debt is due and owing by the Debtor to
the Assignor. The Debtor has been given notice of this Assignment by the
Assignor.

 

4.2          The representations, warranties and covenants contained in Section
4.1 are provided for the exclusive benefit of the Assignee and a breach of any
one or more thereof may be waived by the Assignee in whole or in part at any
time without prejudice to its rights in respect to any other breach of the same
or any other representation or warranty or covenant. Any representations,
warranties and covenants contained in Article 4 will survive the signing of this
Agreement.

 

5.          Right to Convert Debt. The Debtor and the Assignee agree that at the
Assignee’s option, the Acquired Debt, or any portion thereof, may be converted
into shares of common stock of the Debtor (the “Shares”) in the amount of
$20,000.00 at the fixed share price of $0.00005 per Share for the 1st conversion
dated May13, 2016 as this is 50% discount the lowest closing price of the 10
days prior to lowest closing price. Any additional conversion will be calculated
at a discount of 50% of the lowest closing price for a 10 day look back prior to
the date of the conversion. Any Shares acquired by Assignee through the
conversion of the Acquired Debt may only be resold by Assignee in compliance
with the Securities Act of 1933, pursuant to a registration statement or an
exemption from registration under the Securities Act of 1933. At no time will
assignee convert any amount of the acquired debt into common stock that would
result in the assignee owning more than 4.99% of the debtor’s common stock
outstanding.

 



 2 

 

 

6.          Consent of Debtor.

 

6.1          The Debtor agrees and consents to the assignment of the Acquired
Debtor to the Assignee by the Assignor, and the possible conversion, at the
Assignee’s option, of the Acquired Debt or portion thereof.

 

6.2          The Debtor represents, warrants and covenants to the Assignee that:

 

(a)          The full amount of the Debt is due and owing at the time of this
Agreement, and

 

(b)          The Debt has not been prepaid in full or in part.

 

6.3          The Debtor agrees and acknowledges and that the Assignee is
entitled to make demand for payment or conversion pursuant to the terms of the
Note and this Agreement at any time for full or partial payment of the full
amount of the Acquired Debt.

 

7.          Authorizations. Each of the Parties represent and warrant that each
has the proper authorization and power to enter into this agreement and effect
the actions required therein, including, but not limited to, necessary board
resolutions or other approvals, as required.

 

8.          Entire Agreement. This Agreement constitutes the complete
understanding between the Parties with respect to the subject matter hereof, and
no alteration, amendment or modification of any of the terms and provisions
hereof shall be valid unless made pursuant to an instrument in writing signed by
each party.

 

9.          Fees and Costs. The Parties shall each bear their own fees and costs
incurred in connection with this Agreement.

 

10.          Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Parties and their respective heirs, personal representatives,
executors, successors and assigns.

 

11.          Governing Law. This Agreement has been made in and shall be
construed and enforced in accordance with the laws of the State of Delaware.

 

12.          Survival of Representations and Warranties. All representations and
warranties made by the Sellers and the Buyer shall survive the Closing.

 

13.          Jurisdiction and Venue. Any claim or controversy arising out of or
relating to the interpretation, application or enforcement of any provision of
this Agreement, shall be submitted for resolution to a court of competent
jurisdiction in New York. The parties hereby consent to personal jurisdiction
and venue in New York.

 

14.          Construction and Severability. In the event any provision in this
Agreement shall, for any reason, be held to be invalid or unenforceable, this
Agreement shall be construed as though it did not contain such invalid or
unenforceable provision, and the rights and obligations of the parties hereto
shall continue in full force and effect and shall be construed and enforced in
accordance with the remaining provisions hereof.

 



 3 

 

 

15.          Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. A signed copy of this
Agreement delivered by facsimile, email or other means of electronic
transmission shall be deemed to have the same legal effect as an original signed
copy of this Agreement.

 

16.          Paragraph Headings. The paragraph headings contained in this
Agreement are for convenience only and shall not affect in any manner the
meaning or interpretation of this Agreement.

 

17.         Rule of Construction Relating to Ambiguities. All Parties
acknowledge that they have each carefully read and reviewed this Agreement with
their respective counsel and/or other representative, and therefore, agree that
the rule of construction that ambiguities shall be construed against the drafter
of the document shall not be applicable.

 

18.         Deposit and Clearance: If the assignee is unable to deposit and
clear the shares of the company for any reason, the assignee may return any
shares for cancellation to the transfer agent and (a) cancel the transaction and
not make payments to the assignor or (b) demand the return of any payments
advanced by the assignee to the assignor.

 

 

 

[The Remainder of this page intentionally left blank]

 



 4 

 

 

[Signature Page to Assignment of Debt Agreement]

 

 

 

 

IN WITNESS WHEREOF this agreement was signed by the parties hereto as of the day
and year first above written.

 

 

 

 

ASSIGNEE:

 

V2IP Inc

 

 

By:_____________________________________

      Name: Dawn Bronson

      Title: CEO

 

ASSIGNOR:

 

 

 

/s/ Jon Fullenkamp

Direct Capital Group

 

 

By:_____________________________________

      Name: Jon Fullenkamp

      Title: President

 

 

DEBTOR:

 

Simlatus Corporation

 

By: /s/ Gary B. Tilden

      Name: Gary B. Tilden

      Title: President and CEO

 



 5 

 

 

Exhibit A

 

Simlatus Corporation Note held by Direct Capital Group

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 6 

 

 

NON-AFFILIATE LETTER

 

 

 

 

May 13, 2016

 

 

 

 

RE:Simlatus Corporation ( “ Company”) and V2IP Inc (“Assignee”)

 

To Whom It May Concern:

 

This letter is to confirm to you that V2IP Inc is not now and has not been
during the preceding 90 days, an officer, director, 4.99% or more shareholder of
the Company, or in any other way an “affiliate” of the Company (as that term is
defined in Rule 144(a)(l) of the Securities Act of 1933). This representation
includes any conversion or exchange rights to equity in the Company, if any,
that I may own or did own during the preceding 90 days, and that the exercise of
same, will not cause me to become an “affiliate” of the Company.

 

Sincerely,

 

V2IP Inc

 

 

_________________________________

Name: Dawn Bronson

Title: CEO

 



 7 

 




NON-AFFILIATE LETTER

 

 

 

May 13, 2016

 

 

 

 

RE: Simlatus Corporation ( “ Company”) and Direct Capital Group (“Assignor”)

 

To Whom It May Concern:

 

This letter is to confirm to you that Direct Capital Group is not now and has
not been during the preceding 90 days, an officer, director, 4.99% or more
shareholder of the Company, or in any other way an “affiliate” of the Company
(as that term is defined in Rule 144(a)(l) of the Securities Act of 1933). This
representation includes any conversion or exchange rights to equity in the
Company, if any, that I may own or did own during the preceding 90 days, and
that the exercise of same, will not cause me to become an “affiliate” of the
Company. If the Assignor is a corporate entity, the foregoing is also true and
correct for all officers and owners of the corporate entity.

 

 



Direct Capital Group

 

 

 

By: /s/ Jon Fullenkamp

       Name:

       Title:

 



 8 

 




DISBURSEMENT REQUEST

 

Direct Capital Group and V2IP Inc hereby request disbursement of funds in the
amount and manner described below.



 



Please disburse to: Direct Capital Group Amount to disburse: $20,000.00 Form of
distribution: Wire     **Please Insert Wire Instructions Here**     Bank Name:
First Republic Bank Bank Address: 1110 Camino Del Mar, Del Mar CA 92014 ABA:
321081669 Account #: 80000374679 Account Holder Name: Direct Capital Group Inc.
Account Holder Address: 1155 Camino Del Mar, Del Mar CA 92014

 

 

 

 

Direct Capital Group

 

 

 

By: /s/ Jon Fullenkamp

       Name: Jon Fullenkamp

       Title: President

 

 

V2IP Inc

 

 

By: ____________________

       Name: Dawn Bronson

       Title: CEO

 



 9 

 

 

DEBT ACKNOWLEDGEMENT CERTIFICATION

 

May 13, 2016

 

 

With respect to the October 1, 2013 note attached hereto as Exhibit A (the
“Note”), the undersigned Executive Officer of Simlatus Corporation, familiar
with the financial records of said company, hereby certifies and acknowledges
under pain of perjury that the present balance owed to Direct Capital Group
(Creditor), by Simlatus Corporation is in the amount of $320,035.00 (Note
balance) as of April 12, 2016). The remaining balance after the May 13, 2016
assignment of $20,000.00 will be $300,035.00 and that said debt has been owed
for more than 6 months.

 

 

 

 

 

 

 

DEBTOR

 

Simlatus Corporation

 

 

By: /s/ Gary B. Tilden

Name: Gary B. Tilden

Title: President and CEO

 



 10 

 

 

NOTICE TO DEBTOR OF ASSIGNMENT OF DEBT

 

 

 

May 13, 2016

 

To:     Simlatus Corporation

 

Re:     Transfer of debt owned by Direct Capital Group

 

You are hereby notified that on the date hereof, Direct Capital Group
(creditor/assignor) sold and transferred to the undersigned all rights to
$20,000.00 of the October 1, 2013 note attached hereto as Exhibit A (the
“Note”). The Note currently has an outstanding balance of $320,035.00 Principal
as of April 12, 2016). The remaining balance of debt in the Company held by
Direct Capital Group after the aforementioned assignment of $20,000.00 will be
$300,035.00.

 

 

 

 

ASSIGNEE:

 

V2IP Inc

 

 

By: ____________________

       Name: Dawn Bronson

       Title: CEO

 



 11 

 

 

ISSUER CERTIFICATION OF CONSIDERATION

 

 

May 13, 2016

 

 

There has been no consideration received by Simlatus Corporation within the past
6 months in connection with the October 1, 2013 promissory note to Direct
Capital Group. Further, there has been no new consideration received by Simlatus
Corporation when the portion assigned to V2IP Inc on May 13, 2016 became
convertible into Simlatus Corporation common stock.

 

 

 

 

 

 

Simlatus Corporation

 

 

By: /s/ Gary B. Tilden

Name: Gary B. Tilden

Title: President and CEO

 



 12 

 

 

Simlatus Corporation

 

Non-Shell Certification

 

May 13, 2016

 

The undersigned, being the President and CEO of Simlatus Corporation (the
“Company”), on behalf of the Company and with the aim of securing a legal
opinion (“Opinion”) for the Shareholder regarding, inter alia, its status as not
being a “shell company” hereby certify that the Company has had continuing
operations from the original date of incorporation to the present and that it is
not now and has never been a “shell company’ within the definition of the term
“shell company” as promulgated by the Securities and Exchange Commission. We
further understand and acknowledge that it is impossible for an independent
third party to make an independent inquiry of the Company’s ongoing status as
certified in this certificate. As such, we authorize V2IP Inc and each of its
owners, employees, agents and affiliates to rely exclusively on the foregoing
representation for the purpose entering into this transaction. Further, on
behalf of the Company and its officers and directors, we hereby agree to
indemnify and hold V2IP Inc and each of its owners, employees, agents and
affiliates harmless from and against any and all claims, costs, expenses, losses
or liabilities resulting from any action or threatened action arising from
reliance on the herein representation.

 

 

 

By: /s/ Gary B. Tilden

       Name: Gary B. Tilden

       Title: President and CEO

 



 13 

 

 

CONVERSION NOTICE

 

 

The undersigned hereby elects to convert the attached Convertible Note into free
trading shares of common stock (the “Common Stock”), of Simlatus Corporation
(the “Company”) according to the conditions hereof, as of the date written
below. No fee will be charged to the holder for any conversion, except for such
transfer taxes, if any.

 

Conversion request:

 

       May 13, 2016                                      

Date to Effect Conversion

 

      200,000,000                                           

Number of FREE-trading shares of Common Stock to be Issued

 

$10,000.00______________________

Amount Converted

 

0.00005_______ _____________

Applicable Conversion Price

 

$10,000_____ ____________

Principal Amount Remaining

 

 

 

EIN# of V2IP Inc: 26-4471256

 

WE HEREIN CERTIFY that V2IP Inc does not and will not own more than 4.99% or
more of the Company’s Common Stock after the above conversion.

 

V2IP Inc

 

 

By:____________________________

       Dawn Bronson

 

Certificate can be registered to:

 

V2IP Inc

Mailing Instructions:

 

245 Main Street

Suite 390

White Plains, NY 10601

 



 14 

 

 

Seller’s Representation Letter

 

 

In connection with my order to sell or transfer 200,000,000 shares of common
stock (the “Stock”) of Simlatus Corporation (the “Company”), in reliance upon
the provisions of SEC Rule 144 promulgated under Securities Act of 1933, as
amended, I advise you as follows:

 

1.          Neither the undersigned, nor any person or entity listed below,
presently is, or in the prior three months has been, an “Affiliate: of the
Company as that term is used in paragraph (a) of Rule 144 (i.e., a person or
entity that directly, or indirectly through one or more intermediaries, controls
or is controlled by, or is under common control with, the Company):

 

a.          Any relative of mine who shares the same home with me;

 

b.          Any trust or estate in which I or any person specified in (a)
collectively own 4.99% or more of the beneficial interest or of which I or any
such person serves as trustee, executor or in any similar capacity;

 

c.          Any corporation or organizations in which I or any person specified
in (a) are the beneficial owners collectively of 4.99% or more of any class of
equity securities or 4.99% or more of the equity interest.

 

2.          a.          The stock has been owned and fully paid for by the
undersigned in excess of 6 months; or

 

b.          if gifted to or inherited by the undersigned, was owned and fully
paid by the donor or decedent more than 6 months prior to the date of this
letter;

 

c.          if the stock was issued as a result of a conversion of debt of the
issuer, the debt was initially issued or incurred by the Company in excess of 6
months from the date hereof.

 

3.          The undersigned is not a promoter, an affiliate nor a transferee of
a promoter or an affiliate, of the Issuer.

 

4.          The undersigned consents to V2IP Inc communicating and conferring
with the Company, its attorneys and its transfer agent in connection with the
above order and hereby confirms that such parties may rely on these
representations in permitting transfer of the Stock free of restrictive legend.

 

 

 

By:____________________________

       Dawn Bronson

       V2IP Inc

       May 13, 2016

 



 15 

 